Exhibit 10.2

DANAHER CORPORATION

 

AMENDMENT NO. 2 TO THE

1998 STOCK OPTION PLAN

 

WHEREAS, the Danaher Corporation 1998 Stock Option Plan (the “Plan”) was made
effective as of May 5, 1998 and was amended as of May 1, 2001; and

 

WHEREAS, the Plan provides that the Board may amend the Plan at any time,
without the consent of the optionees or their beneficiaries, provided that such
amendment does not deprive any optionee or beneficiary of any previously
declared option; and

 

WHEREAS, the Board of Directors of Danaher Corporation on July 23, 2003 approved
an amendment to the Plan pursuant to the foregoing provision.

 

NOW THEREFORE, this Amendment is hereby adopted to evidence the amendment to the
Plan approved by the Board of Directors.

 

1.             The following sentence is inserted immediately prior to the last
paragraph in the section of the Plan titled “Adjustments Upon Changes in Capital
Stock”:

 

In the event of a declaration of an extraordinary dividend on the Common Stock
payable in a form other than Common Stock in an amount that has a material
effect on the price of the Common Stock, the Administrator shall make such
adjustments as it, in its sole discretion, deems appropriate in the outstanding
Options and the maximum number of shares provided in the Stock Subject to Plan
section.

 

2.             All other provisions of the Plan shall not be affected hereby and
shall remain in full force and effect.

 

 

 

DANAHER CORPORATION

 

 

 

 

 

By:

/s/ James H. Ditkoff

 

 

Name:

James H. Ditkoff

 

 

Title:

Senior Vice President

 

 

 

— Finance and Tax

 

 

--------------------------------------------------------------------------------